

116 HR 6649 IH: Lower Drug Costs for Seniors During COVID-19 Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6649IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Schakowsky (for herself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for cost-spreading for certain fills and refills of drugs under part D of the Medicare program during the COVID-19 emergency.1.Short titleThis Act may be cited as the Lower Drug Costs for Seniors During COVID-19 Act of 2020.2.Providing for cost-spreading for certain fills and refills of drugs under part D of the Medicare program during the COVID-19 emergency(a)In generalSection 1860D–4(b)(4) of the Social Security Act (42 U.S.C. 1395w–104(b)(4)) is amended by adding at the end the following new subparagraph:(C)Spreading cost sharingThe Secretary shall establish by guidance or otherwise a process under which a prescription drug plan or an MA–PD plan shall, in the case of a part D eligible individual that obtains in a single fill a total day supply (not to exceed a 90-day supply) of a covered part D drug pursuant to subparagraph (A), provide such individual with the option to make the coinsurance payment required under section 1860D–2(b)(2)(A) in the form of periodic installments during the period for which the fill is made..(b)Conforming amendmentSection 1860D–2(b)(2)(A) of the Social Security Act (42 U.S.C. 1395w–102(b)(2)(A)) is amended by inserting and section 1860D–4(b)(4)(C) after Subject to subparagraphs (C) and (D). 